Citation Nr: 1450840	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) from October 12, 2005; in excess of 30 percent from April 15, 2008; and in excess of 70 percent from May 13, 2011.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD claimed as acquired psychiatric disorder to include PTSD, depression, nervousness, and sleep disorder and assigned an evaluation of 10 percent, from October 12, 2005; and an increased disability rating of 30 percent was granted, effective April 15, 2008.  In a February 2013 rating decision, the disability rating for the service-connected PTSD was again increased to 70 percent, effective May 13, 2011.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has claimed that he is permanently and totally disabled due to his service-connected PTSD (see February 2014 statement).  Therefore, the claim for TDIU should be developed in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a statement received in February 2014, the Veteran argued that the medical evidence is not sufficiently developed to adjudicate the claims for an increased rating for PTSD and for a TDIU rating.  The Board agrees and finds that a VA examination and medical opinion should be obtained to address the nature and severity of the Veteran's service-connected PTSD and its impact on his employability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in a statement received in March 2013, the Veteran indicated that there were outstanding VA treatment records from the Maxwelton, West Virginia Community-Based Outpatient Clinic (CBOC) and the Beckley, West Virginia VA Medical Center (VAMC) pertaining to the Veteran's PTSD increased rating claim that must be obtained.

Finally, in February 2014, the Veteran submitted what he purports to be a portion of a Social Security Administration (SSA) determination.  Review of the record indicates that the Veteran's SSA records were destroyed.  However, a request to the Veteran should be made for a full copy of the Veteran's SSA determination and any copies of the medical records that served as the basis for any such decision.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran any complete copies of any SSA disability determination(s) and copies of the medical records that served as the basis for any such decision(s).  

2. Request any outstanding VA treatment records pertaining to any treatment of the Veteran for PTSD from the Maxwelton CBOC and the Beckley VAMC dated to the present.  Once obtained, the treatment records should be associated with the Virtual VA file.  Any negative responses should be documented in the record in accordance with 38 C.F.R. § 3.159(e) (2014), if appropriate.  

3. After obtaining all outstanding records, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and severity of the service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

The examiner should opine as to whether it is as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected PTSD, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

4. Then readjudicate the appeal.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



